LOTTINGER, Judge.
The defendant, Dwayne A. Richard, appealed the ruling of the trial court, and this court ex proprio motu-issued a show cause as to why the appeal should not be dismissed.
The defendant, Dwayne A. Richard, was arrested and charged with possession with intent to distribute a controlled dangerous substance, to wit: marijuana, in violation of La.R.S. 40:966 A (1). At the time of his arrest, the defendant was allegedly attempting to sell marijuana to a State trooper. Defendant was driving an automobile in which the arresting officers found bags of marijuana on the floor and a large quantity of currency in the glove compartment. The troopers seized the marijuana and the currency, among other articles, and gave a receipt by way of an Evidence/Property Receipt to the defendant for the currency and the other articles. After the defendant was arraigned, he filed a Motion to Show Cause why the money should not be returned to him. A contradictory hearing was held on the Motion, at which hearing testimony was heard and following which the trial judge dismissed the Motion to Show Cause.
Defendant filed his Motion to Show Cause why the money should not be returned in the criminal proceeding rather than in a separate civil proceeding under La.R.S. 15:41. Defendant argues that under La.R.S. 32:1550 the district attorney may institute forfeiture proceedings by summary process, and no time limit is provided. Additionally, that by instituting his show cause proceeding in the criminal proceeding, rather than a separate civil pro*111ceeding, the defendant has obtained a final judgment from the trial judge on the issue of the return of the seized money, and as such it is appealable.
The contradictory hearing held in the trial court was not one held pursuant to the forfeiture proceedings of La.R.S. 32:1550. The testimony shows that the seized money was to be used as evidence at the trial of the defendant, which had not yet been held, and as such, the ruling was interlocutory and not appealable. State v. Garnier, 261 La. 802, 261 So.2d 221 (1972).
Therefore, for the above and foregoing reasons the judgment appealed from is dismissed at appellant’s costs.
APPEAL DISMISSED.